Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 18, 2018

                            No. 04-18-00227-CR & 04-18-00230-CR

                                     Michael Casey FORAN,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                           Trial Court No. 518258 & 2016CR10025
                       Honorable Tommy Stolhandske, Judge Presiding


                                         ORDER
        Appellant Michael C. Foran has filed a motion to consolidate in both appeal number 04-
18-00227-CR and appeal number 04-18-00230-CR, asking that this court consolidate these
appeals. The State has not objected. We therefore GRANT appellant’s motions to consolidate
and ORDER Appeal Numbers 04-18-00227-CR and 04-18-00230-CR consolidated. The parties
must file motions, briefs, and other pleadings as if the appeals were one but put both appeal
numbers in the style of the case. However, a record must be filed in each appeal, the record in
each case will remain separate and, if supplementation of the record becomes necessary, the
supplemental material must be filed in the appeal to which it applies. The cases must be argued
together in one brief, as in a single appeal, and if oral argument is requested and granted, the
entire case must be argued as a single appeal, with the total time limit for each party equal to the
ordinary time limit for a party in a single appeal. The court will dispose of both appeals in the
same judgment, opinion, and mandate.

       At this time, appellant’s brief is appeal number 04-18-00227-CR is due June 18, 2018,
but the brief in appeal number 04-18-00230-CR is due July 9, 2018. Pursuant to this order,
appellant — and thereafter the State — are required to file a single brief listing both numbers on
the cover. Accordingly, we now ORDER appellant to file his brief in this consolidated matter
on or before July 9, 2018. The State’s consolidated brief will be due thirty days after the date
appellant’s brief is filed in this court.

       We order the clerk of this court to serve a copy of this order on all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court